FILED
                            NOT FOR PUBLICATION                              JUN 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10649

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00459-KJM-1

  v.
                                                 MEMORANDUM*
JOSE JESUS REYES-GALLAGA
VARGAS, a.k.a. Victor Vargas-Chavez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

       Jose Jesus Reyes-Gallaga Vargas appeals the district court’s judgment and

challenges the 120-month sentence imposed after he pleaded guilty to possession

with the intent to distribute methamphetamine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1), and dealing firearms without a license in violation of 18 U.S.C. §

922(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Vargas argues that the district court improperly increased his base offense

level by two points for possession of a dangerous weapon under U.S.S.G.

§ 2D1.1(b)(1). We disagree. “In applying this enhancement, ‘the court need not

find a connection between the firearm and the offense. If it finds that the defendant

possessed the weapon during the commission of the offense, the enhancement is

appropriate.’” United States v. Lopez-Sandoval, 146 F.3d 712, 714 (9th Cir. 1998)

(quoting United States v. Restrepo, 884 F.2d 1294, 1296 (9th Cir. 1989)). Vargas

admitted to possessing the firearms during the firearm/drug sales. Even if the

firearms were for sale, and not protection, Vargas still had access to them, and he

could have put them to nefarious ends had he wished. See United States v.

Heldberg, 907 F.2d 91, 94 (9th Cir. 1990).

      AFFIRMED.




                                          2                                    13-10649